Citation Nr: 0638490	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a sensitivity to sulfur.  

2.  Entitlement to service connection for residuals of coccyx 
contusion.  

3.  Entitlement to an initial disability rating beyond ten 
percent for residuals of right pre-tibial laceration.  

4.  Entitlement to an initial disability rating beyond ten 
percent for residuals of cyst removal, right buttock.  
 
5.  Entitlement to an initial disability rating beyond ten 
percent for residuals of left hand burn.  

6.  Entitlement to an initial compensable disability rating 
for residuals of cyst removal, nipple.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to July 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  

In May 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran was treated in service for an allergic 
reaction to sulfa drugs. 

2.  The veteran does not have a current disability related to 
her treatment in service for an allergic reaction. 

3.  The veteran was treated in service for an injury to the 
coccyx.  

4.  The veteran does not have a current disorder of the 
coccyx.  

5.  The veteran's scar residual of right pre-tibial 
laceration is tender on objective demonstration; the scar 
does not limit function and is not more than 12 square inches 
in area.  

6.  The veteran's scar residual of cyst removal, right 
buttock is tender on objective demonstration; the scar does 
not limit function and is not more than 12 square inches in 
area.  

7.  The veteran's scar residual of left hand burn is tender 
on objective demonstration; the scar does not limit function 
and is not more than 12 square inches in area.  

8.  The veteran's residuals of a cyst removal of the nipple 
do not limit function, and there is no indication of 
scarring.  


CONCLUSIONS OF LAW

1.  A disability manifested by a sensitivity to sulfur was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Residuals of coccyx contusion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  The criteria for an initial rating above 10 percent for 
residuals of right pre-tibial laceration have not been met.  
38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  

4.  The criteria for an initial rating above 10 percent for 
residuals of cyst removal, right buttock have not been met.  
38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).   

5.  The criteria for an initial rating above 10 percent for 
residuals of left hand burn have not been met.  38 U.S.C.A. 
§§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  

6.  The criteria for an initial compensable evaluation for 
residuals of cyst removal, nipple have not been met.  38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A Disability Due to Sensitivity to Sulfur

The record shows that the veteran was noted in service to be 
allergic to sulfa drugs.  (See, treatment of October 1997, 
and July 1998, as well as the allergic consult of January 
1997 wherein the veteran was noted to have a history of 
chronic uticaria and angioedema probably precipitated by 
hypersensitivity to sulfa drugs; it was recommended that she 
avoid sulfa drugs).  Sensitivity to sulfa drugs is noted in 
VA outpatient treatment records (see, e.g., May 2004, August 
2004 and February 2005 VA outpatient records), and on VA 
gynecological examination in August 2000, it was noted that 
the veteran was allergic to sulfa drugs.  On VA general 
medical examination in July 2000, the examiner diagnosed 
allergic reaction to sulfa drugs, by history.  

In essence, no current disorder has been identified that 
could currently be related to her hypersensitivity to sulfa 
drugs noted during service.  The post-service records, 
including VA outpatient treatment records dated from 1998 to 
2005, and Social Security records dated from 2000, fail to 
document any such complaints or treatment.  There are no 
diagnoses of record relating to a hypersensitivity to sulfa 
drugs which could be related to service.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  
38 C.F.R. § 3.380.  Under applicable regulation, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that a finding, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Absent evidence of a current 
disability, an award of service connection is not 
appropriate.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 



Residuals of a Coccyx Contusion

The veteran was treated during service for a fall resulting 
in injury to the coccyx in June 1996.  Tenderness over the 
coccyx was noted, and X-rays were negative for a fracture.  
Coccyxdinia was diagnosed.  However, currently there is no 
showing of a disability related to the coccyx.  The Board has 
reviewed VA outpatient treatment records dated from 1998 to 
2005, and Social Security records dated from 2000 fail to 
document any such complaints or treatment.  While there are 
diagnoses of lumbago, there is no finding of a disorder 
relating to the coccyx, (See, e.g. VA treatment of March 
2003, March 2004).  On VA examination in August 2000 for 
fibromyalgia, the veteran complained of low back pain; 
however pain specific to the coccyx was not noted and 
examination of the back revealed no disability of the coccyx.  
X-rays consisting of a bone study which included the pelvic 
region and lumbar spine showed no abnormality of the coccyx.  

Absent evidence of a current disability, an award of service 
connection is not appropriate.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Increased Initial Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.


In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Residuals of Right Pre-tibial Laceration, Residuals of Cyst 
Removal, Right Buttock, and Residuals of Left Hand Burn  

The veteran's disabilities are rated under Diagnostic Code 
7804, addressing scars.  Her claim was filed in December 
1998.  The veteran appealed the June 1999 rating decision 
that granted service connection for these disabilities and 
assigned noncompensable disability evaluations.  A November 
2005 rating decision assigned disability evaluations of 10 
percent for these disabilities from the effective date of 
service connection.  Although the highest schedular rating 
using Diagnostic Code 7804 has been assigned, other disabling 
manifestations of the scar may be assigned separate, 
compensable ratings.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (impairments associated with a veteran's service- 
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation).  
Therefore, the question of the initial disability evaluation 
to be assigned remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet.App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Rating criteria in 38 C.F.R. § 4.118, which addresses the 
skin, changed during the course of the claim.  If the new 
rating criteria were more favorable to the veteran, they 
could not be applied prior to their August 30, 2002 effective 
date.  

The veteran's residuals of right pre-tibial laceration; 
residuals of cyst removal, right buttock; and residuals of a 
scar of the left hand are rated under DC 7804 as 10 percent 
disabling, having been found to be tender.  That is the 
maximum rating assignable under that code for both the old 
and the new criteria; however a rating beyond that could be 
assigned if the evidence shows that the scars are deep or 
cause limitation of motion and cover an area exceeding 12 
square inches.  (See 38 C.F.R. Part 4, DC 7801 (2006)).  
There also could be an increased rating if the evidence shows 
that the scars limit function of the affected part.  (See, 38 
C.F.R. Part 4, DC 7805).  Additionally, a third degree burn 
scar exceeding 12 inches would warrant an increased rating 
under the old criteria.  38 C.F.R. Part 4, DC 7801 (2002). 

On VA examination in August 2000, the examiner found that the 
scar that resulted from the right pre-tibial laceration 
measured 5 x 3 cm and did not limit function.  The examiner 
found that the scar that is a residual of cyst removal of the 
right buttock measured 2 cm x 1cm, and did not limit 
function.  As to the residual scar of the left hand, the 
measurement was 1 cm, and it was noted to not limit function.  

The Board has reviewed the medical evidence in the file to 
include VA treatment records dated from 1998 to 2005 
regarding the residuals of right pre-tibial laceration, 
residuals of cyst removal, right buttock, and residuals of a 
scar of the left hand as well as SSA records from 2000.  None 
show findings relating to the above noted scars that would 
support ratings beyond 10 percent under either the old or new 
criteria. 

There is no showing of limitation of function attributable to 
the residuals of  the pre-tibial laceration, residuals of 
cyst removal of the right buttock, or residuals of a scar of 
the left hand (Code 7805) and therefore under an increased 
evaluation is not warranted under either the old or new 
criteria.  Further, since none of the veteran's scarring is 
no shown to exceed 12 square inches, an increased evaluation 
is not warranted under the new criteria.  

Residuals of Cyst Removal of the Nipple  

This disability is rated under DC 7805, and thus is evaluated 
based on the limitation of function of the affected part.  A 
review of the record which includes the VA general medical 
examination report of July 2000, and multiple VA outpatient 
treatment records dated from 1998 to 2005 as well as records 
from SSA dated from 2000, shows that the veteran has no 
manifested residuals from the cyst removal of the nipple.  On 
a November 1998 VA mammogram, the report indicated that no 
masses, cysts, or malignant microcalcifications were 
identified.  The skin, nipples and breast vascularity 
appeared normal.  On the July 2000 VA examination report, it 
was noted that the veteran had history of treatment for a 
left nipple cyst which consisted of manual expression of the 
cyst for its emptying and treatment with antibiotics.  
Examination of the breast showed no abnormal masses.  
Thereafter, VA outpatient treatment records until 2005 show 
no breast abnormality which would confirm limitation of 
function, and no indication of scarring, as evidenced by 
multiple treatment findings during that period.  (See, e.g., 
outpatient treatment record dated in February 2003, November 
2002, June 2002, June 2003, July 2003 mammogram report, April 
2004, May 2004, August 2004, August 2005).  

Absent a showing of limitation of function (DC 7805) or 
tender scarring (DC 7804), a compensable evaluation is 
warranted for this disability.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2004 letter described the evidence needed to 
support the veteran's claims.  This was after the June 1999 
rating action that is the basis of this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  


In this case, the requisite notice was ultimately provided to 
the appellant before the final transfer and certification of 
the case to the Board, and she had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issues on appeal will not 
result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  In the present 
appeal, the veteran received proper notice in this regard in 
May 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  She has not identified any 
records which could be pertinent to her claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for a disability manifested by a 
sensitivity to sulfur is denied.  

Service connection for residuals of coccyx contusion is 
denied.  

An initial disability rating beyond ten percent for residuals 
of right pre-tibial laceration is denied.  

An initial disability rating beyond ten percent for residuals 
of cyst removal, right buttock is denied.  

An initial disability rating beyond ten percent for residuals 
of left hand burn is denied.  

An initial compensable disability rating for residuals of 
cyst removal, nipple is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


